Notice of Pre-AIA  or AIA  Status
This office action is in response to the after amendment and remarks filed 04/22/2022.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection.  The indicated allowability of claims 1-15 is withdrawn in view of the newly discovered reference(s) to Utamura et al. (US 5,794,431).  Rejections based on the newly cited reference(s) follow.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Fetvedt et al. (US 2016/0134291) in view of Borissov et al. (US 2012/0064465) and in further view of Cornwell et al. (US 2010/0287939), Ju et al. (US 2017/0015921) and Utamura et al. (US 5,794,431).
In regards to Independent Claim 1, and with particular reference to Figure 4, Fetvedt discloses a method for power generation, the method comprising: providing a recycle stream (via line branching off before compressor 30 having valve 103 connecting to element 114 and having elements 22, 90, 24, 80)  comprising CO2 5(par. 125 teaches the recycle line comprises CO2 and an oxidant); adding an oxidant (via line having the oxidant valve 111 connecting to element 114) to the recycle stream comprising CO2 such that the recycle stream comprising CO2 further includes the oxidant; injecting the recycle stream comprising CO2 and including the oxidant into a combustion turbine 10 with a fuel (via line having the fuel valve 14) to cause combustion of the fuel and formation of a combustion product 10stream (via the line having number 13 above); and generating power (mechanical power and electrical power via the generator 11) by expanding the combustion product stream in the combustion turbine 10.
Fetvedt does not teach the oxidant in an amount of about 2% to about 15% by mass based on the total mass of the recycle stream comprising CO2. 
Borissov teaches that as early as 1989, it was found that combustion in a furnace could be sustained even with an extremely low concentration of oxygen, if the combustion air was sufficiently preheated. Particularly, during experiments with a self-recuperative burner, it was observed that at furnace combustion temperatures of about 1000.degree. C. and an air preheat temperature of about 650.degree. C., no flame was visible and no ultraviolet signal was detected. Nevertheless, the fuel was totally burnt, and carbon monoxide as well as nitric oxide content of the exhaust was found to be extremely low (par. 0008).
Cornwell teaches that flameless combustion systems have excellent flame stability even at very lean mixtures. The conditions required to obtain the flameless mode of operation are: high turbulence for strong mixing, high temperature and low oxygen concentration in the mixed combustion air and combustion products where they mix with the fuel (par. 0045).
Ju teaches that the basic concept of flameless combustion is to use excessive diluents to reduce the fuel and oxygen concentrations below its flammable limit and raise the oxidizer stream temperature to auto ignition temperature of the fuel.  Further, Ju teaches that flameless combustion occurs when preheated and highly diluted oxidizer (e.g., approximately 1300 K = 705 Celsius) and fuel are rapidly mixed (par. 14).
Utamura teaches (particularly figures 1, 2 and 7) that the amount (mass) of the gas turbine exhaust gas to be recirculated increases at lower loads, that is, the amount of oxidant (atmospheric air) by mass to be added to the recirculated exhaust gas decreases at lower loads (col. 7 lines 56-66; col. 5 lines 52-67 in Utamara).  
Therefore, the oxidant amount by mass to be added to the recirculated exhaust gas is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (in this case, load is decreased when the amount of oxidant added into the recirculated exhaust gas is decreased; col. 7 lines 56-66; col. 5 lines 52-67 in Utamara). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
Further, It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Therefore, since the general conditions of the claim, i.e. load decreases when the oxidant amount added to the recirculated exhaust gas decreases, were disclosed and recognized as a result effective variable by Utamara, it is not inventive to discover the optimum workable range by routine experimentation.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the oxidant amount by mass to be added to the recirculated exhaust gas so that the oxidant amount is in the range of about 2% to about 15% by mass based on the total mass of the recycle stream comprising CO2 in order to adjust/control engine load, as taught by Utamara (col. 7 lines 56-66; col. 5 lines 52-67 in Utamara).
Regarding dependent Claim 2, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt as modified by Borissov, Cornwell, Ju and Utamura further teaches wherein the combustion of the fuel is substantially flameless in order to further reduce the formation of NOx emissions (vs. flame combustion) while having excellent flame stability (par. 8 in Borissov, par. 45 in Cornwell, par. 14 in Ju).
Regarding dependent Claim 3, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt as modified by Borissov, Cornwell, Ju and Utamura further teaches heating the recycle stream comprising CO2 and including the oxidant to a temperature in the range of about 400°C to about 2000°C prior to injecting into the combustion turbine in order to further reduce the formation of NOx emissions (vs. flame combustion) while having excellent flame stability (par. 8 in Borissov, par. 45 in Cornwell, par. 14 in Ju).
Regarding dependent Claim 4, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein heating the recycle stream comprising CO2 and including the oxidant comprises passing the recycle stream comprising CO2 and including the oxidant through a recuperative heat exchanger 50. 	Regarding dependent Claim 5, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein heating comprises utilizing heat withdrawn from 25the combustion product stream (via the recuperative heat exchanger 50 the heat from the combustion products in line 13 is passed to the recycle stream.
Regarding dependent Claim 6, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein heating the recycle stream comprising CO2 and including the oxidant comprises passing the recycle stream comprising CO2 and including the oxidant through a dedicated heater (either 22 or 24).
Regarding dependent Claim 7, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches comprising withdrawing a sidestream (recycle stream branched-off after compressor 90 via the line having valve 91 and then send to dedicated heater 22) from the recycle stream comprising CO2 and including the oxidant and passing only the sidestream through the dedicated heater.
Regarding dependent Claim 8, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches treating the combustion product stream exiting the combustion turbine 10 to remove one or more components (via separator 60, where water is removed and taken off via valve 61) thereof and form the recycle stream comprising CO2.
Regarding dependent Claim 9, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches pressurizing the recycle stream 10comprising CO2 and including the oxidant using one or both of a pump 80 and compressor 90 to a pressure suitable for input to the combustion turbine.
Regarding dependent Claim 10, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein the oxidant is added (added via the line having valve 111) to the recycle stream comprising CO2 at an inlet positioned upstream from a pump 80 and downstream from a 15compressor 30.
Regarding dependent Claim 11, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein the oxidant is added (added via the line having valve 111) to the recycle stream comprising CO2 at an inlet positioned upstream from a compressor 90.
Regarding dependent Claim 12, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches wherein the combustion turbine 10 comprises a combustor (par. 121 teaches generation of combustion products) having an inlet end (end receiving the inputs for fuel 14, the recycle CO2/oxidant 80 and the recycle CO2 line 20) and an outlet end (end where the combustion products exit the combustor) spaced apart along a longitudinal axis (axis of the combustion turbine 10) thereof, the combustor having a combustion chamber (the space where the combustion takes place in the combustion turbine 10) positioned between the inlet end and the outlet end.
Regarding dependent Claim 14, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt further teaches comprising measuring an oxygen content (by controller 110 at location 113) of the recycle 30stream comprising CO2 to generate an oxidant inlet command that regulates the adding of the oxidant (valve 111 is controlled based on the measured value at location 113) to the recycle stream comprising CO2 at an oxidant inlet so that the concentration of 20 WBD (US) 47030765v1oxygen in the recycle stream comprising CO2 and including the oxidant is maintained within a defined oxygen concentration (last 10 lines in par. 125).
Regarding dependent Claim 15, Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above and Fetvedt as modified by Borissov, Cornwell, Ju and Utamura teach using extremely low oxygen concentration in the recycle stream in order to further reduce the formation of NOx emissions (vs. flame combustion) while having excellent flame stability (par. 8 in Borissov, par. 45 in Cornwell, par. 14 in Ju).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fetvedt et al. (US 2016/0134291) in view of Borissov et al. (US 2012/0064465), Cornwell et al. (US 2010/0287939), Ju et al. (US 2017/0015921) and Utamura et al. (US 2005/0282097) and further in view of Mittricker et al. (2012/0131925).
Fetvedt in view of Borissov, Cornwell, Ju and Utamura teaches the invention as claimed and as disclosed above but does not schematically show the details of the combustor, particularly:
wherein the combustor is configured so that the fuel is received into the combustor substantially only proximate to the inlet end, and the recycle stream comprising CO2 and including the oxidant is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber. 
Mittricker teaches (particularly figure 4a) detail structure of a well-known combustor wherein the combustor is configured so that the fuel 108 is received into the combustor substantially only proximate to the inlet end 201a, and the recycle stream 102 comprising CO2 and including the oxidant (par. 57) is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber (as shown by reference numerals 214),  wherein the combustor comprises a recycle nozzle splitter (102a, 102b), an aligned recycle stream nozzle section 211, and a tangential recycle stream nozzle section (injecting the recycle stream 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have configured the combustor of Borissov, Cornwell, Ju and Utamura so that the fuel is received into the combustor substantially only proximate to the inlet end, and the recycle stream comprising CO2 and including the oxidant is received into the combustor proximate to the inlet end and also into the combustion chamber along at least a portion of a longitudinal axis of the combustion chamber, as taught by Mittricker because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of a combustor with multiple nozzles, to achieve predictable results, in this case, inject fuel and recirculated flue gas via different nozzles at multiple locations, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741